t c memo united_states tax_court stevedoring services of america inc and subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date p bruce wright george r abramowitz and diana e buckley for petitioners terri a merriam and keith g medleau for respondent memorandum opinion cohen chief_judge respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure for the fiscal_year ended date the issue for decision is whether upon disaffiliation from hanseatic eastern insurance_company bermuda ltd hanseatic and eagle pacific insurance_company eagle petitioners are entitled to an insurance premium deduction in the fiscal_year ended date for payments made to hanseatic in the fiscal years ended through and to eagle in the fiscal years ended and in excess of deductions previously allowed for longshoremen's and harbor workers'_compensation act amendments of lhw act publaw_98_426 98_stat_1639 u s c sec_901 claims paid unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to tax_court rules_of_practice and procedure background the material facts have been stipulated and the stipulated facts are incorporated herein by this reference the parties have stipulated to the detail and characterization of various contracts entered into during years prior to the one in issue because those details are not disputed and do not affect our analysis of the issue for decision we have not burdened this opinion with them at the time the petition was filed the principal_place_of_business of stevedoring services of america inc stevedoring was seattle washington stevedoring and its wholly owned subsidiaries primarily engage in stevedoring operations stevedoring and its includable subsidiaries petitioners filed a consolidated federal_income_tax return for the tax_year that began date and ended date prior to date petitioners were wholly owned subsidiaries of services group of america inc services group services group and its subsidiaries filed consolidated federal_income_tax returns prior to date there were a number of restructurings within the services group corporate entities and renamings of various corporations in addition to stevedoring operations prior to date services group engaged in wholesale food distribution and the insurance_business through separate wholly owned subsidiaries on date the services group entities were divided in a tax-free transaction pursuant to sec_355 the splitup prior to the splitup services group was owned equally by two shareholders frs capital corporation frs and thomas stewart stewart in settlement of a shareholder dispute frs relinquished its 50-percent stock interest in services group in exchange for all of the stock of stevedoring petitioners carried on all of the stevedoring operations of the former services group entities petitioners' ownership affiliation with the food services and insurance operations of the former services group entities terminated on the effective date of the splitup as part of the splitup stewart received the insurance group and the wholesale food operations of the former services group entities in the splitup the stock and other consideration received by frs had a fair_market_value that was approximately equal to the fair_market_value of the services group stock surrendered by frs hanseatic was incorporated in bermuda on date as of date hanseatic was equally owned by seattle stevedore co a predecessor of services group and marukyo company ltd marukyo on date seattle stevedore co purchased all of marukyo's interest in hanseatic from through date services group's stevedoring affiliates contracted with martin re-insurance company and its successor manhattan re-insurance company martin will be used to refer to martin and or manhattan where appropriate concerning their lhw act risks the lhw act risks encompass an employer's liability under the lhw act to pay workers'_compensation benefits including medical income replacement death and survivors and employee rehabilitation benefits in respect of injured employees covered by the lhw act generally stevedores and longshoremen martin then contracted with hanseatic to pass on percent of the risks martin was a licensed u s insurance_company that was unrelated to services group from into hanseatic entered into various other insurance and reinsurance contracts with related and unrelated companies with respect to risks of services group's stevedoring affiliates hanseatic ceased accepting new risks of services group's stevedoring affiliates at the end of date hanseatic continued to be responsible for all risks that it assumed under contracts that it issued for prior years norwesco insurance_company limited norwesco was incorporated in bermuda on date on the date of incorporation norwesco was wholly owned by brady-hamilton stevedore company brady-hamilton a stevedoring company that was then unrelated by ownership to seattle stevedore co on date seattle stevedore co purchased a 50-percent interest in norwesco on date seattle stevedore co purchased brady-hamilton also on date norwesco merged its portfolio into hanseatic and shortly thereafter norwesco liquidated on date services group acquired crescent wharf and its subsidiaries crescent wharf had formed executive insurance_company executive in bermuda in crescent wharf contracted with insurance_company of north america ina a licensed u s insurance_company concerning crescent wharf's lhw act risks ina then contracted with executive to pass on percent of the risks effective date executive entered into a portfolio transfer agreement with hanseatic eagle was incorporated in the state of washington on date on date seattle stevedore co purchased a percent interest in eagle on date services group contributed all of hanseatic's stock to eagle during the years relevant to this case eagle held licenses to conduct the insurance_business in the states of washington and alaska beginning on date and through the subsequent years relevant to this case the stevedoring affiliates of services group insured their lhw act risks with eagle on a direct basis after the splitup eagle continued to insure all of petitioners' lhw act risks in the fiscal years ended date and date eagle received approximately percent and percent respectively of its premiums from unrelated insureds the transactions among services group and its subsidiaries and eagle that were not treated as insurance for tax purposes in through would have been treated as insurance transactions in those years if the transactions had been entered into with nonaffiliated parties audit history services group and its affiliates claimed deductions for payments directly or indirectly to hanseatic norwesco executive and eagle as insurance premiums under sec_162 in the years paid services group and its subsidiaries were audited for each of its fiscal years ended date through date except the fiscal_year ended date as a result of the audits respondent proposed to disallow insurance premium deductions for payments made in those years directly or indirectly to hanseatic norwesco executive and eagle services group filed a petition in this court for its fiscal years ended date date and date one of the contested issues was the deductibility of the hanseatic payments the case was resolved by a stipulation of settlement dated date the internal_revenue_service irs and services group resolved the proposed disallowance of premium deductions for the fiscal years ended date date date date and date on terms similar to the stipulation of settlement dated date the irs audited crescent wharf's income_tax return and disallowed claimed insurance premium deductions made to executive through ina the case was settled on terms similar to the hanseatic settlement the parties resolved the proposed disallowance of premium deductions for the fiscal years ended date and date by agreeing to treat percent of the arrangements with eagle as insurance for tax purposes and therefore to allow percent of the payments to eagle in each year as deductible insurance premiums in the year paid the remaining percent was disallowed insurance treatment the amounts disallowed as insurance deductions in years prior to the year ended date were treated as capital contributions to hanseatic and eagle respectively as a result of the splitup of the services group entities in date hanseatic and eagle became disaffiliated with petitioners although hanseatic and eagle each remained liable for losses under the terms of the contracts they previously entered and assumed that covered the lhw act losses of petitioners in its consolidated federal_income_tax return for its fiscal_year that began date and ended date stevedoring claimed a deduction in the amount of dollar_figure in respect of the portions of transactions that were not treated previously as insurance for tax purposes in connection with contracts entered or assumed by hanseatic respondent disallowed the deduction claimed except for dollar_figure that respondent allowed as a deduction with respect to lhw act losses_and_expenses accrued in petitioners' fiscal_year ended date in a claim_for_refund of income taxes that stevedoring made for the fiscal_year ended date stevedoring claimed a deduction in the amount of dollar_figure in respect of the portions of the transactions between services group and eagle that were not treated as insurance for tax purposes prior to disaffiliation from eagle and stevedoring sought a refund of income taxes in the amount of dollar_figure on date the irs appeals_office at seattle washington mailed to stevedoring a notice of partial_disallowance of the claim_for_refund the amount of refund that was disallowed was dollar_figure discussion petitioners bear the burden of proving their entitlement to the claimed deductions rule a 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 a taxpayer seeking a deduction must be able to point to an applicable statute and show that the taxpayer comes within its terms 292_us_435 petitioners have advanced numerous arguments in support of their position that the splitup resulted in a deduction under sec_162 for insurance expenses they have cited no authority that supports their arguments they have ignored the language and fundamentals of sec_162 there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business emphasis added the disputed deduction claimed by petitioners does not include any payments that were made or expenses accrued in the year ended date the claimed deduction did not arise out of new contracts entered during the year ended date instead petitioners ask us to deem an insurance premium payment as a result of the sec_355 splitup with respect to every item of expense that is claimed as a deduction under sec_162 a taxpayer must establish that the expense was paid_or_incurred that it was paid_or_incurred during the taxable_year in issue that it was paid_or_incurred in carrying_on_a_trade_or_business and that the expense was ordinary and necessary sec_162 sec_1_162-1 income_tax regs petitioners did not pay or incur any additional insurance expenses in the year ended date all of the claimed amounts were paid in years prior to the year ended date with regard to insurance contracts entered into and in effect in those prior years see sec_461 petitioners made no economic outlay and incurred no liability in the year ended date that would give rise to a deduction therefore no deduction is allowed under sec_162 both parties have argued at length about whether or not certain of the transactions entered into by petitioners and hanseatic and eagle respectively were insurance for tax purposes we need not decide whether the transactions constituted insurance because nothing occurred in the year ended date that would entitle petitioners to a deduction even if the transactions were insurance petitioners have also argued that in order to portray the economic realities of the splitup a deduction must be allowed disallowance of the claimed deduction however reflects the following economic realities petitioners previously made payments to related insurance_companies for which deductions were denied at least in part the amounts disallowed were treated as capital contributions to the related insurance_companies and increased the equity value of the related insurance_companies petitioners and the related insurance_companies subsequently became disaffiliated in a reorganization involving services group stock the value of the services group stock reflected the value of eagle successor to hanseatic the stock and other consideration received by frs in the splitup had a fair_market_value that was approximately equal to the fair_market_value of the services group stock surrendered by frs petitioners contend that the consideration for the transfer of risks to hanseatic and eagle upon disaffiliation was as an economic matter separate from the stock exchanged in the arm's- length disaffiliation transaction no evidence has been presented by petitioners to support their contention and there is no basis for a negative allocation of consideration to transfer of risks we have considered petitioners' other arguments and have determined that they are also without merit to reflect the foregoing decision will be entered for respondent
